People v Valdez (2017 NY Slip Op 04773)





People v Valdez


2017 NY Slip Op 04773


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND SCUDDER, JJ. (Filed June 9, 2017.)


KA 16-01084.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMANUEL L. VALDEZ, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Judgment unanimously affirmed. Counsel's motion to be relieved of assignment granted (see People v Crawford , 71 AD2d 38). (Appeal from a Judgment of the Oswego County Court, Donald E. Todd, J. - Burglary, 3rd Degree).